Exhibit LICENSE AGREEMENT AGREEMENT made and entered into on this 25th day of September, 2006 by and between Single Crystal Technologies, Inc, a corporation organized and existing under the laws of Arizona, having offices and doing business at 4952 East Encanto Street, Mesa, Arizona 85205 (Hereinafter referred to as “Licensor”), and CRC Crystal Research Corporation a corporation organized and existing under the laws of Nevada, having offices and doing business at 4952 East Encanto Street, Mesa, Arizona (Hereinafter referred to as “Licensee”). WITNESSETH WHEREAS, Licensor posses certain intellectual property rights relating to certain Products and has developed certain machinery and apparatus for the manufacture of the Products; WHEREAS, Licensor has agreed to grant Licensee certain rights to manufacture, use and sell the Products in the Licensed Territory for the life of this Agreement, and to avail itself of Licensor’s technical know-how and skill in the said manufacture under the terms and conditions as set forth herein; WHEREAS, Licensee desires to use and sell the Products in other countries, to use Licensor’s intellectual property rights and to avail itself of the technical know-how and skill of Licensor in the said manufacture, use and sale of the Products upon the terms and conditions as set forth in this Agreement; NOW THEREFORE, in consideration of the mutual covenants and promises contained herein, the parties do hereby agree as follows: Article I: Definitions As used above and throughout this Agreement, the following terms shall have the meanings as hereinafter defined: (a) “Products” shall mean Scintillation Crystals, Well Logging Assemblies, Scintillation Crystal late Assemblies and Gamma Camera Plate Assemblies manufactured in accordance with intellectual property rights of Licensor. (b) “Intellectual property rights” shall mean patents, applications for patents, reissues, renewals, extensions, divisions, and patents of addition relating to the Products. (c) “Know-how” shall mean all technical information designs and data relating to the manufacture of the Products presently owned by Licensor or acquired by the parties hereto and/or the affiliated company of Licensee during the life of this Agreement. 1 (d) “Licensed Territory” shall mean the United States and countries in the North American Free Trade Area (NAFTA), Canada and Mexico, Central and South America, Europe, Asia, Australia and New Zealand and the remainder of the world. (e) “Affiliated Company” shall mean any company or entity of which fifty percent (50%) or more of its voting shares, quotas or other interest is owned or controlled directly or indirectly by Licensee or any company or entity of which Licensee owns or controls all the voting shares, quotas, or other interest not owned or held by local nationals as a result of the requirements of local laws or policy. Article II: Grant (a) Licensor hereby grants to Licensee the non-exclusive right to use and employ Licensor’s intellectual property rights related to the Products and to manufacture, use and sell theProducts in the Licensed Territory. Article III: Technical Assistance and Know-How (a) Licensee may from time to time at its own expense send such of its technically qualified specialists to the manufacturing plant of Licensor to obtain such instructions, information and data as may reasonably by necessary for the manufacture of the Products by Licensee. The number of such qualified specialists and the time when they shall be sent shall be arranged from time to time with the consent of Licensor. The length of visit of the said qualified specialists shall be limited in each case to such times as the parties shall first agree is necessary for their instruction. Such qualified specialists shall at all times remain in the employment of Licensee. (b) Licensor shall assist Licensee in preparing the factory layout and plant facilities for the manufacture of the Products in the Licensed Territory, and from time to time during the life of this Agreement shall send at Licensee’s request and within a reasonable time thereafter such of its technicians as may be available to assist Licensee in preparing the factory layout and plant facilities for the manufacture of the Products in the Licensed Territory, and to instruct Licensee in the use and application of the secret processes, intellectual property rights and knowhow to the manufacture of the Products.
